PER CURIAM.
The petition for writ of prohibition is denied. The court has jurisdiction to consider the answers and counterclaim filed after the final judgment of foreclosure, as they relate to the motion for deficiency judgment. The answers and counterclaim also contest liability on the guarantees executed by the individual defendants. The issue of liability on the guarantees was raised in count II of the amended complaint, but those issues were not disposed of in the final judgment of foreclosure. To the extent that the answers and counterclaim are directed solely to the final judgment of foreclosure, the court lacks jurisdiction to disturb that judgment. See Francisco v. Victoria Marine Shipping, Inc., 486 So.2d 1886 (Fla. 3d DCA 1986) (after time for rehearing ends, trial court loses jurisdiction except to enforce the judgment and as provided in Florida Rule of Civil Procedure 1.540(b)).
GROSS, C.J., WARNER and LEVINE, JJ., concur.